Citation Nr: 0431736	
Decision Date: 11/30/04    Archive Date: 12/08/04

DOCKET NO.  98-06 577A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina


THE ISSUE

 
Entitlement to service connection for a chronic eye disorder.  


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel

INTRODUCTION

The veteran had active service from August 1942 to February 
1944.  

Service connection for optic atrophy and strabismus of the 
left eye with bilateral compound astigmatism was denied by 
the RO in March 1944.  The veteran was notified of this 
decision and did not appeal.  In September 1976, the RO 
denied the veteran's request to reopen the claim.   

This matter initially came before the Board of Veterans 
Appeals (Board) on appeal from a December 1997 decision by 
the RO which, in part, found that new and material evidence 
had not been submitted to reopen the claim.  A personal 
hearing at the RO was held in March 1999.  In March 2002, the 
Board found that the evidence was new and material and 
reopened the claim.  The issue was then remanded to the RO 
for additional development in June 2003.  


FINDINGS OF FACT

1.  All evidence necessary for adjudication of this claim 
have been obtained by VA.  

2.  The veteran's pre-existing eye disorders did not undergo 
an increase in disability or was otherwise aggravated by 
military service.  


CONCLUSION OF LAW

The veteran's preexisting eye disability was not aggravated 
by wartime service.  38 U.S.C.A. §§ 1110, 5100, 5102, 5103, 
5103A, 5106, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 
3.306 (2004).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that there has been a significant change in 
the law during the pendency of this appeal, with enactment of 
the Veterans Claims Assistance Act of 2000 (VCAA), now 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002).  This law redefines the obligations 
of VA with respect to the duty to assist, including to obtain 
medical opinion where necessary, and includes an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), referred 
to as Pelegrini II, although the Court noted that the statute 
and the regulation provide for pre-initial-AOJ adjudication 
notice, the Court also specifically recognized that, where, 
as in the case currently before the Board, that notice was 
not mandated at the time of the initial AOJ decision, the AOJ 
did not err in not providing such notice specifically 
complying with section 5103(a)/§ 3.159 because an initial AOJ 
adjudication had already occurred.  

The Board concludes that information and discussions as 
contained in the December 1997 rating decision, the March 
2002 Board decision and June 2003 Board remand, the March 
1998 statement of the case; the January and November 2000, 
August 2001, April and July 2004 supplemental statements of 
the case, and in letters sent to the veteran in September 
1997, February 2001, and July 2003 have provided him with 
sufficient information regarding the applicable regulations.  
These documents notified him why this evidence was 
insufficient to award the benefits sought.  Thus, the veteran 
has been provided notice of what VA was doing to develop the 
claim, notice of what he could do to help his claim, and 
notice of how his claim was still deficient.  Additionally, 
the veteran testified at a personal hearing at the RO in 
March 1999.  

Because no additional evidence has been identified by the 
veteran as being available but absent from the record, the 
Board finds that any failure on the part of VA to further 
notify the veteran what evidence would be secured by VA and 
what evidence would be secured by the veteran is harmless.  
Cf. Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Under the facts of this case, the Board finds that the record 
has been fully developed, and that it is difficult to discern 
what further guidance VA could have provided to the veteran 
regarding what additional evidence he should submit to 
substantiate his claims.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004).  

There is no indication that there is additional evidence to 
obtain; there is no additional notice that should be 
provided; and there has been a complete review of all the 
evidence without prejudice to the veteran.  As such, there is 
no indication that there is any prejudice to the veteran by 
the order of the events in this case.  See Bernard v. Brown, 
4 Vet. App. 384 (1993).  Any error in the sequence of events 
is not shown to have any effect on the case, or to cause 
injury to the veteran.  The Board concludes that any such 
error is harmless, and does not prohibit review of this 
matter on the merits.  See ATD Corp. v. Lydall, Inc., 159 
F.3d 534, 549 (Fed. Cir. 1998); Miles v. Mississippi Queen, 
753 F.2d 1349, 1352 (5th Cir. 1985).  

Factual Background

The veteran's service induction examination in August 1944 
showed defective vision in the left eye and a diagnosis of 
esotropia.  Visual acuity without correction was 20/30 in the 
right eye and 20/light perception only in the left eye.  The 
veteran was found physically qualified for limited duty due 
to defective vision in the left eye.  

The service medical records showed that the veteran was 
hospitalized for chronic sinus problems and headaches in 
November 1943.  At that time, he reported that his left eye 
was devoid of any sight since birth and that vision in the 
right eye was blurred with cephalalagia.  He also reported a 
family history of bad eye sight (father, brother, and 
sister).  Ophthalmologic examination at that time revealed 
moderate strabismus, convergent, and optic atrophy, primary, 
in the left eye of undetermined cause since childhood, and 
compound, hyperopic, bilateral astigmatism.  A Certificate of 
Disability for Discharge in February 1944, concluded that the 
veteran was unfit for service due to bilateral defective 
vision secondary to primary optic atrophy on the left and 
hyperopia and astigmatism on the right of undetermined cause.  

A fee basis VA examination in February 1945 showed vision in 
the right eye of 20/200 and light perception only in the left 
eye.  The veteran reported that his eyes were crossed all of 
his life and that he only used the right eye.  The examiner 
commented that this caused bad vision in the left eye, but 
that it did not explain the marked pallor in the left disc, 
which appeared to be optic atrophy.  He also noted that the 
veteran had minor surgery on the left maxillary sinus in 
December 1943, and that his sinuses appeared to be in good 
condition.  

Private medical records from McPherson Hospital showed that 
the veteran was seen on several occasions from 1973 to 1976, 
primarily for sinus problems.  An entry in June 1973, noted 
that he had recent cataract operation on his left eye.  In 
October 1975, both discs showed extensive pallor and atrophy.  
Visual fields to confrontation were still quite small, and 
visual acuity was 20/30 on the right and 20.60 on the left.  
The examiner indicated that the veteran was legally blind and 
had some neurological problems.  In early 1976 (month not 
indicated), fundiscopic examination showed extreme optic 
atrophy of uncertain cause.  

VA medical records show that the veteran was hospitalized for 
eye problems in January and February 1975.  The veteran 
reported a long history of visual abnormalities in his left 
eye since the age of 8 years when he became aware that he 
could see only light with his left eye.  There was no history 
of visual abnormalities from the age of 8 to 25 years, when 
he was first prescribed glasses during service.  The veteran 
reported that at that time, he was told that he had a "dead 
nerve" in his left eye.  The veteran reported that there was 
no evidence of any visual changes until 1973, when he noted a 
gradual decrease of vision in his right eye.  He had a 
cataract removed from the left eye in the spring of 1973 with 
improved vision reportedly of 20/300.  During the next year, 
he noticed a decrease in his vision in the right eye and 
underwent cataract removal in the spring of 1974, which 
resulted in good vision in that eye corrected to 20/20.  
However, his vision in that eye began to deteriorate in 
October 1974 and progressively worsened to the point that, at 
the time of admission, he was unable to continue working.  
Ophthalmology examination was unable to determine the cause 
of the veteran's eye disorder.  A visiting professor reviewed 
the veteran's case and offered an assessment of primary optic 
atrophy rather than secondary to papillitis or chiasmatic 
lesion.  The diagnoses at discharge included bilateral optic 
atrophy of unknown etiology and status post bilateral 
cataract extraction.  

Additional medical records (including duplicates) from 
McPherson Hospital showed that the veteran was treated for 
various maladies, including eye problems from 1973 to 1981.  

On VA examination in July 1998, the examiner indicated that 
the examination order (VA Form 2507) noted a history of optic 
atrophy, strabismus in the left eye, and compound bilateral 
astigmatism.  The veteran reported a history of cataract 
surgery on the left eye in 1973; on the right eye in 1974, 
and secondary implants in both eyes in 1980.  He also 
reported a history of sinus surgery after the cataract 
surgery in 1974.  The diagnoses included blindness in both 
eyes secondary to optic atrophy from sinus surgery, and 
pseudophakia and astigmatism, bilaterally.  

In an addendum report in August 1998, the examiner noted that 
sinus surgery could cause optic atrophy if the optic nerve 
was nicked or the optic chiasm disrupted during surgery.  
However, he noted that optic atrophy in the left eye was 
diagnosed at least as far back as 1948.  Therefore, he could 
not attribute optic atrophy in the left eye to sinus surgery 
unless the veteran had surgery on the left side prior to 
1948.  The physician stated that it was difficult to follow 
the time relationships in the record between vision and 
visual field loss and the various surgeries, including 
cataract surgery, and the onset of optic atrophy.  He 
concluded that if any of the surgical procedures were not 
performed correctly, it could result in optic atrophy.  

In a letter received in June 1999, a private ophthalmologist, 
C.T. Inman, D.O., noted that he had been treating the veteran 
for eye problems since 1992.  He opined that the etiology of 
the veteran's optic atrophy could range from intra-cranial 
infection such as a sinus infection, or a vascular disorder, 
or that it could be genetic in nature.  

A letter from a private eye surgeon in January 2000 noted 
that the veteran was now pseudophakic and had a history of 
visual loss starting in the left eye many years ago, possibly 
secondary to severe sinusitis and sinus surgery.  

A letter from the Cape Fear Eye Clinic in July 2001 noted a 
history of optic atrophy in the left eye of long duration and 
a history of sinusitis dating back to the early 1940's with 
subsequent sinus surgery.  The examiner noted that service 
medical records showed treatment for sinusitis in 1943, and a 
diagnosis of left optic atrophy with profoundly reduced 
vision in the left eye.  He also noted that veteran's 
reported history of a precipitous decline in visual acuity 
with the onset of his sinus disease and following surgery.  
Based on the veteran's history, the physician opined that it 
was plausible that the veteran's optic neuropathy could be a 
sequela of his sinusitis and surgical intervention.  

At the direction of the Board in February 2002, the veteran 
was afforded a VA ophthalmologic examination in July 2002 to 
determine the date of onset and, if possible, the etiology of 
his eye disorder.  Although a comprehensive examination was 
conducted, the examiner failed to provide the requested 
medical opinion.  

Subsequently, additional private and VA medical records were 
obtained and associated with the claims file.  These records 
showed continued treatment, primarily for eye and sinus 
problems from 1999 to 2002, but did not include any 
additional probative information than what was reported 
above.  

Additional private medical records and a letter were received 
from Dr. Inman in April 2003.  Dr. Inman noted that the 
veteran reported that his visual acuity was not a problem 
prior to his sinus surgery in service.  Since the surgery, he 
said that vision began to deteriorate rapidly in his left eye 
and slowly in the right eye.  Dr. Inman noted that damage to 
the optic nerve from surgery could result in the type of 
visual loss that he now experiences, and opined that the 
veteran's visual loss probably came from his sinus surgery.  

At the direction of the Board remand in June 2003, the 
veteran was afforded a VA ophthalmologic examination to 
determine the date of onset and etiology of his eye disorder.  
Following an examination, the examiner opined that the 
veteran's optic atrophy could possibly have resulted from 
sinus surgery techniques in 1943, although it would be 
unusual to have both eye affected with visual acuity 
progressively worsening over the past 10 years.  

In March 2004, the RO concluded the VA examiner in June 2003 
had failed to provided a sufficient response to the requested 
opinion and referred the claims file for a VA medical 
opinion.  

The claims file was referred to a VA ophthalmologist for 
review and an opinion in March 2004.  The physician provided 
a detailed description of the veteran's medical history, 
including his sinus surgery in service.  He noted that prior 
to the surgery in December 1943, the veteran had decreased 
visual acuity in both eyes, with motion only in the left eye 
in November 1943.  The veteran also had left internal turn of 
the eye at left strabismus, which the examiner noted was 
common with an eye that congenitally does not see.  The 
records showed no change in the veteran's visual acuity until 
1973, nearly 30 years after service.  The examiner referred 
to several other medical reports in the record which showed a 
history of visual loss in the left eye dating back to 
childhood.  The ophthalmologist opined that the veteran's 
optic atrophy in either eye was not related to his sinus 
problems or sinus surgery during service.  

Law and Regulations

Under the applicable criteria, service connection may be 
established for disability resulting from personal injury 
suffered or disease contracted in line of duty, or for 
aggravation of a pre-existing injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service, during wartime service.  38 U.S.C.A. § 1110 
(West 2002).  

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto.  Only such conditions as are recorded 
in examination reports are to be considered as noted.  
38 U.S.C.A. § 1132 (West 2002); 38 C.F.R. § 3.306(b) (2004).  
In determining whether there is clear and unmistakable 
evidence to rebut the presumption of soundness, all evidence 
of record must be considered, including postservice medical 
opinions.  Harris v. West, 203 F.3d 1347 (Fed. Cir. 2000) and 
Adams v. West, 13 Vet. App. 453 (2000).  

A pre-existing injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 C.F.R. § 3.306(a) (2004).  
Temporary or intermittent flare-ups during service of a 
preexisting injury or disease are not sufficient to be 
considered "aggravation in service" unless the underlying 
condition, as contrasted to symptoms, is worsened.  Hunt v. 
Derwinski, 1 Vet. App. 292, 297 (1991).  The presumption of 
aggravation is applicable only if the pre-service disability 
underwent an increase in severity during service.  Hunt, 1 
Vet. App. at 292, 296 (1991); see also Beverly v. Brown, 9 
Vet. App. 402, 405 (1996).  

Analysis

Although the veteran now asserts that he did not have any eye 
or vision problems at the time he entered military service in 
August 1942, his induction examination showed significant 
vision problems with light perception only in the left eye 
and decreased visual acuity in the right eye.  He was 
accepted into service but found physically qualified for 
limited duty only due to his defective vision.  When treated 
for chronic sinus problems during service, he reported that 
he had no sight in his left eye since birth and that vision 
in his right eye was blurred for many years.  He also 
reported a family history of bad eye sight in his father, 
brother, and sister.  

Ophthalmologic examination during service found moderate 
strabismus, convergent, and optic atrophy in the left eye of 
undetermined cause, and compound, hyperopic, bilateral 
astigmatism.  A Board of Medical Officers concluded that the 
veteran's eye disorders pre-existed service and was not 
aggravated by service, and recommended that he be discharged 
as medically unfit.  The Board notes that the veteran also 
reported a similar history of no vision in the left eye and 
bad vision in the right eye since the age of eight when he 
was examined for VA by a private physician in February 1945.  

The overwhelming evidence of record shows that the veteran 
had a pre-existing eye disorder when he entered service and a 
diagnosis of optic atrophy of the left eye prior to his sinus 
surgery in December 1944.  The service medical records do not 
any significant change in his visual acuity during service or 
until the mid-1970's, many years after his discharge from 
service.  The records show that vision in his right eye began 
to rapidly deteriorate due of optic atrophy about five months 
after cataract surgery in 1974.  

Although the veteran believes that his current eye disorder 
was caused by sinus surgery during service, the evidence of 
record shows that optic atrophy in the left eye was diagnosed 
prior to the surgery.  The veteran, as a layperson, is not 
competent to offer an opinion as to medical causation or 
etiology.  Epps v. Brown, 9 Vet. App. 341 (1996); Espiritu, 2 
Vet. App. 492 (1992).  See also Franzen v. Brown, 9 Vet. 
App. 235 (1996).  Other than astigmatism in the right eye of 
undetermined cause, there was no evidence of optic atrophy in 
that eye until the mid-1970's, more than 30 years after 
discharge from service.  

Astigmatism is an congenital or developmental defect and not 
a disease or injury within the meaning of applicable law and 
regulations for VA compensation purposes.  38 C.F.R. 
§ 3.303(c) (2004).  A defect is a structural or inherent 
abnormality or condition which is more or less stationary in 
nature.  VAOPGCPREC 82-90.  A disease may be defined as any 
deviation from or interruption of the normal structure or 
function of any part, organ, or system of the body that is 
manifested by a characteristic set of symptoms and signs and 
whose etiology, pathology, and prognosis may be known or 
unknown.  Id.  Service connection may be granted for diseases 
of congenital, developmental, or familial origin, but not for 
defects, unless such defect was subject to superimposed 
disease or injury during military service.  Id.  However, 
this same General Counsel opinion does note that many defects 
can be subject to superimposed disease or injury.  If, during 
an individual's military service, superimposed disease or 
injury does occur, service connection may be warranted for 
the resultant disability.  

The evidence in support of a finding that the veteran's eye 
disorders are related to service are speculative at best and 
are based on a an inaccurate factual, self-described history 
as provided by the veteran.  While there are opinions 
suggesting that optic atrophy could be caused by his sinus 
surgery, the objective evidence showed that optic atrophy in 
the left eye was present before the surgery; a point not 
addressed in any of the favorable opinions.  Furthermore, the 
information provided by the veteran to his medical care 
providers was inaccurate and must be considered suspect.  A 
medical opinion based on an inaccurate factual premise is not 
probative.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  

In contrast, in March 2004, a VA ophthalmologist 
unambiguously stated that the veteran's optic atrophy was not 
related to his sinus surgery in service.  The specialist 
examined the entire claims file and referred to specific 
medical reports to support his conclusion that the veteran's 
optic atrophy existed prior to service and his sinus surgery 
during service.  He also noted the absence of any additional 
visual problems until many years after service, and offered 
sound reasons and bases for his conclusions.  In addition, 
there is no persuasive medical evidence or medical opinion 
that the pre-existing eye disorder was aggravated during 
military service.  The Board concludes that definitive VA 
opinion and the objective evidence are more probative than 
the speculative theories which are then not confirmed.  

Accordingly, the Board finds not basis to grant service 
connection for a chronic eye disorder.  




ORDER

Service connection for a chronic eye disorder is denied.  




		
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



